18 N.Y.3d 939 (2012)
967 N.E.2d 688
944 N.Y.S.2d 464
2012 NY Slip Op 67992
In the Matter of TOWN OF WALLKILL, Respondent,
v.
CIVIL SERVICE EMPLOYEES ASSOCIATION, INC. (LOCAL 1000, AFSCME, AFL-CIO, TOWN OF WALLKILL POLICE DEPARTMENT UNIT, ORANGE COUNTY LOCAL 836), et al., Appellants.
Motion No: 2012-229.
Court of Appeals of New York.
Submitted March 5, 2012.
Decided March 22, 2012.
Motion by New York State Public Employment Relations Board for leave to orally argue as amicus curiae on the appeal herein denied.